Citation Nr: 0606883	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  99-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome, 
with degenerative disc disease (DDD) and a herniated nucleus 
pulposus (HNP) at L4-5, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for a 
residual scar from a right wrist ganglion cystectomy.

3.  Entitlement to an increased (compensable) rating for a 
left wrist ganglion cyst.

4.  Entitlement to an increased (compensable) rating for a 
left hand laceration repair scar.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1973 
to December 1985, and from July 1991 to April 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and January 2001 RO rating 
actions as noted below.

The May 1997 rating action increased the evaluation for 
service-connected chronic low back syndrome from 
noncompensable to 20 percent, effective April 24, 1997.  The 
appellant filed a Notice of Disagreement (NOD) in June 1997, 
and the RO issued a Statement of the Case (SOC) later that 
month.  In April 1999 the appellant filed a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) on this issue.

The appellant testified before the RO's Hearing Officer in 
June 1999 regarding his claim for increased rating for low 
back disability; a transcript of that testimony is of record.

The January 2001 rating action denied entitlement to a TDIU, 
and also denied compensable ratings for several service-
connected disabilities, including residual scar from a right 
wrist ganglion cystectomy, left wrist ganglion cyst, and left 
hand laceration scar.  The appellant filed an NOD on these 
issues in February 2001, and the RO issued an SOC in 
September 2001.  The appellant filed a substantive appeal in 
November 2001. 

The Board remanded the issues on appeal to the RO for further 
development in June 2003.  After accomplishing the requested 
development to the extent possible, the RO issued a 
Supplemental SOC (SSOC) in August 2003 and returned the file 
to the Board for further appellate consideration.  

In October 2004, the Board decided a number of issues 
previously on appeal (entitlement to an extension of a 
temporary total rating, entitlement to an increased rating 
for hypertension, entitlement to an increased rating for 
hemorrhoids, entitlement to an increased rating for bilateral 
allergic conjunctivitis, and entitlement to an increased 
rating for degenerative changes of the right hip) but 
remanded the five issues shown on the title page to the 
Appeals Management Center (AMC) for further development.  The 
RO accomplished the requested development to the extent 
possible, issued an SSOC in September 2005 that continued the 
denial of the requested benefits, and thereupon returned the 
file to the Board for further appellate consideration.  

The Board notes that the appellant's June 1997 NOD in regard 
to his back condition asserted claims for both increased 
initial rating and earlier effective date for service 
connection.  There is no indication in the file that the RO 
has adjudicated the issue of entitlement to an earlier 
effective date for service connection, and that issue is 
accordingly referred to the RO for development and 
adjudication.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  Medical evidence prior to September 23, 2002, shows that 
the appellant's low back disability was manifested by 
moderate limitation of motion and recurring pain, but not by 
recurring pain with intermittent relief.

3.  Medical evidence since September 23, 2002, does not show 
that the appellant has had any incapacitating episodes due to 
IVDS, or that he has a separately ratable neurologic 
disability to be combined with his orthopedic symptoms.

4.  Medical evidence since September 26, 2003, does not show 
that the appellant's thoracolumbar spine has limitation of 
flexion to 40 degrees or less, or that his thoracolumbar 
spine is ankylosed.

5.  Medical evidence shows that the appellant's right wrist 
scar is superficial, less than 144 square inches in size, and 
does not cause limitation of function of the wrist.

6.  There is no medical evidence that the appellant's 
service-connected ganglion cyst of the left wrist causes 
exfoliation, exudation, itching, or loss of function of the 
wrist.

7.  There is no medical evidence that the appellant has a 
left hand scar that is at least 144 square inches in size or 
that causes limitation of function of the wrist.

6.  The appellant does not currently have a single service-
connected disability rated as 60 percent disabling or higher, 
or a combined rating for service-connected disabilities of 70 
percent or more.   
 
7.  There is no objective evidence that any of the 
appellant's service-connected disabilities have caused either 
frequent hospitalization or marked interference with 
employment to a degree not considered as adequately 
compensated under the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back syndrome with degenerative disc disease (DDD) and a 
herniated nucleus pulposus (HNP) at L4-5, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 
4.49, 4.71, 4.71a, Diagnostic Codes 5292 and 5295 (as in 
effect prior to September 26, 2003); and Diagnostic Code 5293 
(as in effect since September 23, 2002, and then renumbered 
as Diagnostic Code 5243, effective September 26, 2003); and 
Diagnostic Codes 5235-5243 (as in effect since September 26, 
2003).  

2.  The criteria for a compensable rating for a right wrist 
cystectomy scar are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7802 (as in effect 
since August 30, 2002) and 7805 (as in effect prior to and 
since August 30, 2002).  

3.  The criteria for a compensable rating for a ganglion cyst 
of the left wrist are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7819 (as in effect 
prior to and since August 30, 2002).  

4.  The criteria for a compensable rating for a left hand 
laceration repair scar are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7802 (as in 
effect since August 30, 2002) and 7805 (as in effect prior to 
and since August 30, 2002).  

5.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.340. 3.341, 
4.16 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the rating decisions of May 1997 (back disability) 
and January 2001 (all other claims on appeal), the SOCs of 
June 1997 (back disability) and September 2001 (other 
claims), and SSOCs of December 1999 (back disability), August 
2003 (all issues on appeal), and September 2005 (all issues), 
the RO notified the appellant and his representative of the 
legal criteria governing the claims, the evidence that had 
been considered in connection with the appeal up to that 
point, and the bases for the denial of each claim.  After 
each, they were given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.

The Board points out that the rating decision regarding 
evaluation for lumbosacral spine disorder was issued prior to 
enactment of the VCAA.  The Board remanded the issues on 
appeal, to include lumbosacral spine, to the Appeals 
Management Center (AMC) in October 2004, following which the 
AMC issued the appellant a letter in November 2004 that 
informed him of the evidence required to support a claim for 
increased rating, the respective duties of the claimant and 
the VA in obtaining evidence, the evidence of record, and the 
evidence currently being pursued.  The Board finds that this 
letter meets the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating actions 
on appeal.   However, the Board finds that that the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the appellant.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  The appellant was 
informed of the evidentiary issues regarding his claim in the 
SOC and SSOCs as noted above, as well as the post-remand 
notice letter of November 2004.  Further, he was given an 
opportunity to respond before and after the RO readjudicated 
the claim (as reflected in the September 2005 SSOC).  The 
Board particularly notes that the appellant sent a VA Form 
21-4138 (Statement in Support of Claim) in October 2005 
stating that he had no further evidence to provide, and 
asking the Board to proceed based on the evidence of record.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records and his VA treatment records; the appellant has not 
identified any non-VA medical providers that may have 
relevant medical evidence.  The appellant has been afforded a 
number of VA medical examinations during the pendancy of this 
appeal, and he testified in a hearing before the RO's Hearing 
Officer in June 1999.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the issues on appeal.
II.  Analysis

A.  Evaluation of Low Back Syndrome, with DDD and HNP

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO assigned the 20 percent rating for the 
disability under consideration pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, under which IVDS is 
rated.

As addressed in more detail below, the rating criteria for 
Diagnostic Code 5293 (IVDS) changed effective September 23, 
2002, and the rating criteria for all diseases of the spine, 
including IVDS, changed effective September 26, 2003.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the September 
2005 SSOC).  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows.  A 10 percent rating was assignable for 
mild IVDS.  A 20 percent rating was assignable for moderate 
IVDS with recurring attacks.  A 40 percent rating was 
assignable for severe IVDS, with recurring attacks and 
intermittent relief.   A 60 percent rating was assignable for 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief. 

Medical evidence regarding the appellant's symptoms prior to 
September 23, 2002, consists of VA examinations of the spine 
in May 1998, September 1998, October 2000, and May 2002, as 
well as outpatient and inpatient treatment records from 
multiple medical providers.  The Board particularly looks to 
the VA medical examination of May 2002, since that was the 
most current examination prior to the change of the rating 
schedule.  Subjective evidence consists of the appellant's 
testimony before the RO's hearing officer in June 1999 and 
the correspondence from the appellant to VA.

Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 5293 in effect prior to September 23, 
2002, the Board finds that severe IVDS, with recurring 
attacks and intermittent relief, simply has not been shown.  
During the May 2002 examination the appellant complained of 
low back pain with increased activity, but no leg pain.  The 
spine was not tender to palpation.  Range of motion of the 
lumbar spine was forward flexion to 80 degrees, extension to 
20 degrees, and right and left lateral flexion to 30 degrees.  
The examiner did not record objective indications of 
additional limitation of motion due to pain, fatigability, 
weakness, or incoordination.  The appellant had negative 
straight leg raise bilaterally and motor strength of 5/5; the 
examiner found no evidence of a current neurologic 
disability.  The examiner's observations are consistent with 
the other medical evidence of record (outpatient treatment 
records).

The Board notes that the appellant testified in June 1999 
that he had continuing back pain, but immediately thereafter 
he underwent a lumbar laminectomy for the purpose of pain 
relief.  The evidence after his lumbar laminectomy, including 
his subjective complaints to medical providers and the record 
of his pain medications, indicates recurring pain but not 
"recurring pain with intermittent relief" as required for 
the 40 percent rating.  Accordingly, the appellant is not 
entitled to a rating in excess of 20 percent under the rating 
criteria for Diagnostic Code 5293 prior to September 23, 
2002.  

Effective September 23, 2002, the rating criteria for 
limitation of motion of the lumbosacral spine (Diagnostic 
Code 5292) did not change.  However, IVDS (Diagnostic Code 
5293) was to be evaluated by one of two alternative methods.  
First, the disability could be rated on the basis of the 
total duration of incapacitating episodes over the previous 
12 months.  Alternatively, IVDS could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For purposes of evaluation 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician, and "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

Pertinent evidence since September 23, 2002, consists of VA 
medical examination of August 2003.  The appellant's measured 
range of motion at that time was extension 80 degrees of 
forward flexion (90 is normal) and 5 degrees of extension (30 
is normal) with "significant pain."  Lateral side-bending 
was normal (30 degrees).  Although there was pain, there was 
no incoordination, fatigability, or weakness, to include on 
repetitive motion.  As nothing in this evidence shows that 
the appellant has had any qualifying incapacitating episodes, 
there is no basis for rating the disability under that 
methodology.  There is also no evidence of any separately 
ratable neurological manifestations of IVDS to be combined 
with the orthopedic manifestations.  

Effective September 26, 2003, the diagnostic code for IVDS 
has been renumbered Diagnostic Code 5243.  However, the 
criteria for rating all spine disabilities, to include IVDS, 
are now set forth in a General Rating Formula for Diseases 
and Injuries of the Spine.  The revised criteria provide that 
IVDS is rated under the "incapacitating episode" 
methodology discussed above, or alternatively under the 
General Rating Formula.

The evidence received regarding the appellant's symptoms 
since September 26, 2003, consists of VA orthopedic and 
neurological examinations conducted in April 2005, and 
extensive treatment notes from the VAMC.  None of this 
evidence shows that the appellant had "incapacitating 
episodes" due to his IVDS, and the VA neurological 
examination in April 2005 resulted in a finding of no 
evidence of a neurologic abnormality.  The disability must 
accordingly be rated under the General Rating Formula for 
limitation of motion.  

Under the General Rating Formula, a 20 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent rating is assignable for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  

The appellant's range of motion in April 2005 was flexion to 
75 degrees.  Since he has flexion of at least 30 degrees, and 
since there is no evidence of ankylosis, the criteria for a 
40 percent evaluation are not met under the General Rating 
Formula.

The Board also points out that, under Note (1) at revised 
Diagnostic Code 5235-5242, VA must continue to determine 
whether assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher rating 
for IVDS.  As noted above, however, in this case there is no 
indication of a diagnosed neurological disorder, and no 
indication that any separately ratable neurological 
manifestation is associated with the service-connected 
disability at any point pertinent to the appeal.

The Board also points out that, regardless of whether the 
former or revised criteria is considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)) to include IVDS (see VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998)).

In this case, however, functional loss due to pain, weakness, 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the 20 percent rating.  
For example, the April 2005 VA examiner specified that the 
appellant's measured range of motion was additionally limited 
by pain following repetitive use with a 20 percent reduction 
in range of motion, but even the allowance of an additional 
20 percent reduction for pain would not approximate the 
criteria for the higher rating.  Hence, the record presents 
no basis for assignment of any higher rating based on the 
DeLuca factors, alone.

Further, no other diagnostic code provides any basis for 
assignment of any higher rating.  While, under the former 
rating criteria, the appellant's disability could 
alternatively be rated on the basis of limitation of motion 
of the lumbosacral spine (pursuant to Diagnostic Code 5292), 
the medical examinations of record do not in any instance 
show that the appellant's measured range of motion would have 
been compensable at more than 20 percent.  Moreover, as the 
disability does not involve a residual of a fractured 
vertebra, or any ankylosis, former Diagnostic Codes 5295, 
5286, or 5289, respectively, are not applicable.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating higher than 20 
percent under any of the former or revised applicable rating 
criteria.

For all the foregoing reasons, the claim for a rating in 
excess of 20 percent for the service-connected lumbar spine 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Evaluation of residual scar from a right wrist ganglion 
cystectomy

Disabilities of the skin, to include scars, are rated under 
38 C.F.R. § 4.118.  As addressed in more detail below, the 
rating criteria for disabilities of the skin changed 
effective August 30, 2002.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claims only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this case, the RO has considered the claims under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the August 2003 
SOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

A "superficial scar" is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(2).  An "unstable scar" is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

In this case, during the VA medical examination of October 
2000 the appellant complained of occasional pain and soreness 
around the incision site on the right wrist, but the examiner 
stated that the wrist was functional and without limitations.  
Objective examination revealed that the appellant's right 
wrist had a hockey-stick shaped incision scar over the dorsum 
of the wrist extending toward the ulnar side, healed and 
without keloid or hypertrophy; the scar is accordingly 
superficial.

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars are rated under Diagnostic Code 7803 (scar, 
superficial, poorly nourished, with repeated ulceration), 
Diagnostic Code 7804 (scar, superficial, tender and painful 
on objective demonstration), or Diagnostic Code 7805 (scars, 
other, rate on limitation of function of part affected).  As 
the VA medical examination of October 2000 also revealed no 
limitation of motion or ulceration, and no objective 
demonstration of tenderness and pain, the RO accordingly 
rated the disability under Diagnostic Code 7805 (scars, 
other, rated on limitation of function).  As the medical 
examiner specifically found no limitation of function, the RO 
rated the scar as noncompensable.  

Applying the medical evidence (VA examination report) to the 
rating criteria of Diagnostic Code 7805, the Board finds that 
a compensable rating was not merited under the rating 
schedule in effect prior to August 30, 2002.  The VA examiner 
specifically found that there was no limitation of function 
of the wrist, and the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  Absent medical 
evidence countering the uncontroverted finding of the VA 
medical examiner, the Board must find that the appellant's 
scar caused no limitation of function of the wrist and was 
not compensable under the then-current rating criteria.  

Under the rating criteria in effect as of August 30, 2002, 
superficial scars are rated under the revised Diagnostic Code 
7802 (scars other than head, face, or neck that are 
superficial and that do not cause limited motion), or the 
essentially unchanged Diagnostic Codes 7803 (scars, 
superficial, unstable), 7804 (scars, superficial, painful on 
examination), or 7805 (scars, other, rate as limitation of 
motion of the affected part).  The rating criteria for the 
new Diagnostic Code 7802 establish that a 10 percent rating 
is assignable for scars other than head, neck, or face that 
are superficial and do not cause limited motion if those 
scars have an area or areas of 144 square inches (929 sq. 
cm.) or greater.  

Evidence since August 30, 2002, includes a VA scars exam 
conducted in April 2005.  The examiner measured the scar as 
3.5 cm. x 0.5 cm. (1.75 sq. cm.).  The examiner observed that 
there was no pain or adherence to underlying tissue.  The 
texture of the skin was normal and without ulceration, 
breakdown, elevation, or depression of the surface contour.  
As in the previous examination, the scar was superficial and 
without evidence of inflammation, edema, or keloid formation.  
The scar was normal in color compared to the surrounding 
skin, and there was no induration, inflexibility, or 
limitation of motion or function. 

Applying the medical evidence (VA examination report) to the 
rating criteria of the new Diagnostic Code 7802, the Board 
finds that a compensable rating was not merited since the 
scar did not approximate 929 sq. cm. (144 sq. inches).  The 
medical examiner stated a medical conclusion that the scar 
was superficial and caused no limitation of function, so 
rating under alternative diagnostic codes would not be 
warranted.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating 
under any of the former or revised applicable rating 
criteria.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the 
appellant's symptoms more closely approximate the criteria 
for the current noncompensable rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Evaluation of a left wrist ganglion cyst

Ganglions are rated as skin disorders under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (benign skin neoplasms).

As noted above, the rating criteria for skin disorders 
changed effective August 30, 2002.  Prior to that date, 
Diagnostic Code 7819 was rated under the criteria for eczema 
(Diagnostic Code 7806).  The rating criteria for this 
condition prior to August 30, 2002, under Diagnostic Code 
7819-7806 are accordingly as follows.  No compensation is 
assignable for slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is assignable for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is assignable for constant exfoliation, 
exudation, or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assignable for 
ulceration of extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

Evidence of the appellant's left wrist ganglion prior to 
August 30, 2002, includes VA medical treatment records and a 
VA general medical examination in May 2002.  There is no 
indication in any of these records that the appellant 
complained of or was treated for any left wrist disorder; 
specifically, there is no evidence of exfoliation, exudation, 
or itching that would support a compensable rating under the 
rating criteria in effect prior to August 3, 2002.

Effective August 30, 2002, the rating criteria for Diagnostic 
Code 7819 changed to rating as scars (Diagnostic Codes 7801 
through 7805) or impairment of function.

Evidence of the appellant's left wrist ganglion since August 
30, 2002, includes a VA joints examination in October 2003 
that noted limitation of motion but did not diagnose a cause 
for that limitation; the examination noted no abnormalities 
of the skin of the wrist (including scars).  The appellant 
had VA examination in April 2005 during which the examiner 
made no observations whatsoever about the left wrist.  Review 
of the appellant's medical treatment records through December 
2004 shows no indication that the left wrist has any current 
limitation of function or visible scar to warrant a 
compensable rating under the new rating schedule.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the 
appellant's symptoms more closely approximate the criteria 
for the current noncompensable rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating 
under any of the former or revised applicable rating 
criteria.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the 
appellant's symptoms more closely approximate the criteria 
for the current noncompensable rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Evaluation of a left hand laceration repair scar

The rating criteria for scars, before and after August 30, 
2002, are noted above.

Prior to August 30, 2002, VA medical examinations in October 
2000 and May 2002 made no observation of a scar on the left 
wrist, or of any loss of function of the left wrist.  VA 
medical treatment records from the period also make no 
mention of any disability associated with the left wrist or a 
scar thereon.  There is accordingly no basis on which to 
award a compensable rating under the criteria in effect prior 
to August 30, 2002.

After August 30, 2002, VA medical examination in April 2005 
made no observation of a scar on the left wrist or of any 
loss of function.  VA medical treatment records through 
December 2004 also make no mention of any complaint of a left 
wrist disability.  There is accordingly no basis on which to 
award a compensable rating under the criteria in effect since 
August 30, 2002. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating 
under any of the former or revised applicable rating 
criteria.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the 
appellant's symptoms more closely approximate the criteria 
for the current noncompensable percent rating, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

E.  Entitlement to a TDIU

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The appellant currently has service connection for the 
following disabilities: low back syndrome with DDD and HNP 
(20 percent disabling); hypertension (10 percent disabling); 
hemorrhoids and postoperative irrigation and draining of 
fistula (10 percent disabling); bilateral allergic 
conjunctivitis (noncompensable); scar, laceration repair of 
the right hand (noncompensable); ganglion cyst of the left 
wrist (noncompensable); traumatic degenerative changes of the 
right hip (noncompensable); and, scar of the right wrist, 
residual of a ganglion cystectomy (noncompensable).  The 
appellant's combined evaluation for compensation is 60 
percent.  

Since the appellant does not have a single disability ratable 
at 60 percent or more, or alternatively does not have a 
combined rating of 70 percent or more, he does not meet the 
criteria for assignment of a TDIU under 38 C.F.R. § 4.16(a).

A TDIU may be granted on an extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.  In this case, the RO has 
considered extraschedular rating and has determined that 
referral for such extraschedular rating is not appropriate 
(see the January 2001 rating decision and subsequent SOC and 
SSOCs).  The Board may accordingly consider the issue without 
prejudice to the appellant.

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose (supra.).  In exceptional cases, 
where the evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

In this case, the appellant reported to the VA medical 
examiner in April 2005 that he is unemployed due to his back 
condition, and that he is unable to even perform sedentary 
work behind a desk.  However, there is no objective evidence 
that any of the appellant's service-connected disabilities, 
to include his back disability, have caused either frequent 
hospitalization or marked interference with employment to a 
degree not envisioned as compensable by the rating schedule.  
The Board particularly notes that, while the appellant 
asserts that his service-connected back pain prevents him 
from working, he in fact has an extensive list of nonservice-
connected medical problems for which he has received VA 
treatment (including gastroesophageal reflux disease, 
hyperlipidemia, chest pain, multiple joint pain, lumbago, 
substance abuse, and avoidant personality), which constitutes 
an indication that he is not rendered unemployable solely by 
his service-connected disabilities.  The Board therefore 
finds that any further consideration or referral of this 
matter under the provisions of 38 C.F.R. § 4.16(b) is not 
necessary or appropriate at this point.     

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the appellant 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).










ORDER

An increased rating in excess of 20 percent for low back 
syndrome, with degenerative disc disease (DDD) and a 
herniated nucleus pulposus (HNP) at L4-5, is denied.

A compensable rating for a residual scar from a right wrist 
ganglion cystectomy is denied.

A compensable rating for a left wrist ganglion cyst is 
denied.

A compensable rating for a left hand laceration repair scar 
is denied.

A total rating for individual unemployability due to service-
connected disabilities is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


